DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/10/20 and 9/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PG Pub 20170301310 to Bonnier et al.

Regarding claim 1. Bonnier discloses a system adapted to improve image rendering for color vision deficient users (Abstract), the system comprising: 
one or more processors; a machine-readable medium including instructions therein which, when executed by the one or more processors (Fig. 1, Device 10, “electronic device 10 may have control circuitry 16. Control circuitry 16 may include storage and processing circuitry for supporting the operation of device 10. The storage and processing circuitry may include storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory configured to form a solid state drive), volatile memory (e.g., static or dynamic random-access-memory), etc. Processing circuitry in control circuitry 16 may be used to control the operation of device 10. The processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processors, power management units, audio chips, application specific integrated circuits, etc.”, paragraph 26), cause the system to: 
obtain a source image (“Input-output circuitry in device 10 such as input-output devices 18 may be used to allow data to be supplied to device 10 and to allow data to be provided from device 10 to external devices”, paragraph 27) including a plurality of source pixels (“After determining the type of color vision deficiency that a user has, control circuitry 16 may daltonize images based on the type of color deficiency (e.g., by mapping input pixel values to daltonized output pixel values using a 3D LUT stored in device 10)”, paragraph 33); 
generate a rendering image including a plurality of rendering pixels by, for each rendering pixel included in the plurality of rendering pixels (“After determining the type of color vision deficiency that a user has, control circuitry 16 may daltonize images based on the type of color deficiency (e.g., by mapping input pixel values to daltonized output pixel values using a 3D LUT stored in device 10)”, paragraph 33): 
select a source pixel included in the plurality of source pixels that corresponds to the rendering pixel, obtain a first color value for the selected source pixel, identify a first rendering color value that is estimated will, when rendered by a display device viewed by a user having a first color vision deficiency, be perceived by the user as having the first color value (“daltonization is performed by simulating how a color vision deficient user would see original image 34, calculating the color loss of the simulated image, and linearly mapping the color loss to other color components (e.g., color components that the color vision deficient user is able to see)”, paragraph 39, “IGS. 7, 8, and 9 show matrix equations that may be used to map all or a fraction of color loss to other color channels to produce a daltonized image. The example of FIG. 7 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the L-cone (e.g., for users with protanopia or protanomaly). The example of FIG. 8 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the M-cone (e.g., for users with deuteranopia or deuteranomaly). The example of FIG. 9 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the S-cone (e.g., for users with tritanopia or tritanomaly)”, paragraph 53), and 
determine a color of the rendering pixel based on the identified first rendering color value (“At step 104, control circuitry 16 may apply the selected color transformation to the input image to produce a daltonized image. In embodiments where the color transformation is implemented with a 3D LUT, the control circuitry 16 may determine the output RGB values associated with the RGB input values using the 3D LUT”, paragraph 75); and cause the generated rendering image to be rendered by a display device (“Input-output devices 18 may include one or more displays such as display 14”, paragraph 28, “At step 106, control circuitry 16 may provide the daltonized pixel values to display 14, which in turn may display the daltonized image”, paragraph 76).Regarding claim 2. Bonnier discloses wherein the identifying the first rendering color value comprises: 
obtaining a second rendering color value stored at a memory location determined based on the first color value; and identifying the first rendering color value based on the obtained second rendering color value (“Control circuitry 16 may apply a content-specific daltonization algorithm that applies a stronger color adjustment to some regions of image 44 and a weaker color adjustment (or no color adjustment at all) to other regions of image 44. The variation in daltonization strength may be based on the type of content (e.g., photograph, graphic art, text information, video, web page, etc.), the application presenting the content (e.g., a photo viewing application, a web browsing application, a word processing application, an e-mail application, etc.), color characteristics of the content (e.g., saturation level, memory color, neutral color, etc.), an amount of color loss associated with a simulated color deficient version of the original image, or other suitable characteristics of the content in image 44. These characteristics may be considered on a per-pixel basis, a per-region basis, or a per-image basis. Similarly, the strength of daltonization may vary on a per-pixel basis, a per-region basis, or a per-image basis. If desired, the strength of daltonization may be adjusted based on user preferences. For example, if a user prefers that user interface elements 54 remain unchanged or that certain memory colors are only slightly adjusted, the user can input these preferences to device 10 and control circuitry 16 can adjust the daltonization strength accordingly”, paragraph 42).Regarding claim 3. Bonnier discloses wherein: the first color value is a two-component color value consisting of a red component and a first green component; the generating the rendering image further includes, for each rendering pixel included in the plurality of rendering pixels: obtaining a second color value for the selected source pixel, wherein the second color value is a two-component color value consisting of a blue component and a second green component, and identifying a second rendering color value that is estimated will, when rendered by a display device viewed by the user having the first color vision deficiency, be perceived by the user as having the second color value; and the determining the color of the rendering pixel is based on the identified first rendering color value and the identified second rendering color value (“Control circuitry 16 may determine an amount of color loss associated with simulated image 68 by determining the difference between input image 56 and simulated image 68. In images simulated for deuteranopia, for example, the pixel values for blue pixels associated with input image 56 may be the same as or close to the simulated pixel values of simulated image 68 (i.e., the blue channel may have little or no color loss). The pixel values for green pixels in simulated image 68, on the other hand, may be significantly different from the pixel values for green pixels in original image 56”, paragraph 50).Regarding claim 4. Bonnier discloses wherein: the identifying the first rendering color value comprises: obtaining a third rendering color value stored at a memory location determined based on the first value, and identifying the first rendering color value based on the obtained third rendering color value; and the identifying the second rendering color value comprises: obtaining a fourth rendering color value stored at a memory location determined based on the second value, and identifying the second rendering color value based on the obtained fourth rendering color value (“Control circuitry 16 may apply a content-specific daltonization algorithm that applies a stronger color adjustment to some regions of image 44 and a weaker color adjustment (or no color adjustment at all) to other regions of image 44. The variation in daltonization strength may be based on the type of content (e.g., photograph, graphic art, text information, video, web page, etc.), the application presenting the content (e.g., a photo viewing application, a web browsing application, a word processing application, an e-mail application, etc.), color characteristics of the content (e.g., saturation level, memory color, neutral color, etc.), an amount of color loss associated with a simulated color deficient version of the original image, or other suitable characteristics of the content in image 44. These characteristics may be considered on a per-pixel basis, a per-region basis, or a per-image basis. Similarly, the strength of daltonization may vary on a per-pixel basis, a per-region basis, or a per-image basis. If desired, the strength of daltonization may be adjusted based on user preferences. For example, if a user prefers that user interface elements 54 remain unchanged or that certain memory colors are only slightly adjusted, the user can input these preferences to device 10 and control circuitry 16 can adjust the daltonization strength accordingly”, paragraph 42).Regarding claim 5. Bonnier discloses wherein the first color vision deficiency is deuteranomaly or protanomaly (“FIGS. 7, 8, and 9 show matrix equations that may be used to map all or a fraction of color loss to other color channels to produce a daltonized image. The example of FIG. 7 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the L-cone (e.g., for users with protanopia or protanomaly). The example of FIG. 8 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the M-cone (e.g., for users with deuteranopia or deuteranomaly). The example of FIG. 9 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the S-cone (e.g., for users with tritanopia or tritanomaly)”, paragraph 53).Regarding claim 6. Bonnier discloses wherein the first color vision deficiency is deuteranopia or protanopia (“FIGS. 7, 8, and 9 show matrix equations that may be used to map all or a fraction of color loss to other color channels to produce a daltonized image. The example of FIG. 7 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the L-cone (e.g., for users with protanopia or protanomaly). The example of FIG. 8 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the M-cone (e.g., for users with deuteranopia or deuteranomaly). The example of FIG. 9 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the S-cone (e.g., for users with tritanopia or tritanomaly)”, paragraph 53).Regarding claim 7. Bonnier discloses wherein: the source image is obtained based on an image frame included in a series of image frames captured by a camera; and the rendering image is rendered by the display device in real time with respect to a capture of the image frame by the camera (“Input-output circuitry in device 10 such as input-output devices 18 may be used to allow data to be supplied to device 10 and to allow data to be provided from device 10 to external devices. Input-output devices 18 may include buttons, joysticks, scrolling wheels, touch pads, key pads, keyboards, microphones, speakers, tone generators, vibrators, cameras”, paragraph 27, it would be obvious for one of ordinary skill in the art that having established how the above may be performed upon a single image that said performance may be applied to a plurality of subsequent images).Regarding claim 8. Bonnier discloses wherein the instructions further cause the system to: present, via the first display device, a user interface allowing a user to select a degree of color adjustment; and store the degree of color adjustment (“Control circuitry 16 may apply different daltonization algorithms to images depending on the type of color vision deficiency the user has. Control circuitry 16 may determine the type of color deficiency that a user has based on input from the user. For example, a user may manually select his or her specific type of color deficiency from a menu of different types of color deficiencies on display 14. As another example, display 14 may present one or more daltonized images that the user can choose from in order to determine which type of daltonization algorithm works best for the user.”, paragraph 31); wherein the determining the color of the rendering pixel includes identifying a color value between the first color value and the first rendering color value according to the stored degree of color adjustment (“After determining the type of color vision deficiency that a user has, control circuitry 16 may daltonize images based on the type of color deficiency (e.g., by mapping input pixel values to daltonized output pixel values using a 3D LUT stored in device 10)”, paragraph 33).Regarding claim 9. Claim 9 is rejected for the same reasons and rational as provided above for claim 1.Regarding claim 10. Claim 10 is rejected for the same reasons and rational as provided above for claim 2.Regarding claim 11. Claim 11 is rejected for the same reasons and rational as provided above for claim 3.Regarding claim 12. Claim 12 is rejected for the same reasons and rational as provided above for claim 4.Regarding claim 13. Claim 13 is rejected for the same reasons and rational as provided above for claim 5.
Regarding claim 14. Claim 14 is rejected for the same reasons and rational as provided above for claim 6.Regarding claim 15. Claim 15 is rejected for the same reasons and rational as provided above for claim 7.Regarding claim 16. Claim 16 is rejected for the same reasons and rational as provided above for claim 8.Regarding claim 17. Claim 17 is rejected for the same reasons and rational as provided above for claim 1.Regarding claim 18. Bonnier discloses a method of generating a color vision deficiency image transformation model (Abstract), the method comprising: 
selecting a plurality of source color values; generating a plurality of estimated color values associated with the source color values by, for each source color value included in the plurality of source color values (“Control circuitry 16 may apply a content-specific daltonization algorithm that applies a stronger color adjustment to some regions of image 44 and a weaker color adjustment (or no color adjustment at all) to other regions of image 44. The variation in daltonization strength may be based on the type of content (e.g., photograph, graphic art, text information, video, web page, etc.), the application presenting the content (e.g., a photo viewing application, a web browsing application, a word processing application, an e-mail application, etc.), color characteristics of the content (e.g., saturation level, memory color, neutral color, etc.), an amount of color loss associated with a simulated color deficient version of the original image, or other suitable characteristics of the content in image 44. These characteristics may be considered on a per-pixel basis, a per-region basis, or a per-image basis. Similarly, the strength of daltonization may vary on a per-pixel basis, a per-region basis, or a per-image basis. If desired, the strength of daltonization may be adjusted based on user preferences. For example, if a user prefers that user interface elements 54 remain unchanged or that certain memory colors are only slightly adjusted, the user can input these preferences to device 10 and control circuitry 16 can adjust the daltonization strength accordingly”, paragraph 42): 
simulating that the source color value, as rendered by a display device, will be perceived by a user having a first color vision deficiency as having a first estimated color value included in the plurality of estimated values, and associating the source color value with the estimated color value (“daltonization is performed by simulating how a color vision deficient user would see original image 34, calculating the color loss of the simulated image, and linearly mapping the color loss to other color components (e.g., color components that the color vision deficient user is able to see)”, paragraph 39, “IGS. 7, 8, and 9 show matrix equations that may be used to map all or a fraction of color loss to other color channels to produce a daltonized image. The example of FIG. 7 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the L-cone (e.g., for users with protanopia or protanomaly). The example of FIG. 8 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the M-cone (e.g., for users with deuteranopia or deuteranomaly). The example of FIG. 9 shows how to map input LMS values in matrix 76 to output LMS values in matrix 82 when the color loss is associated with the S-cone (e.g., for users with tritanopia or tritanomaly)”, paragraph 53); 
selecting a plurality of target color values; and for each target color value included in the plurality of target color values: selecting, from the plurality of estimated color values, a second estimated color value as matching the target color value, selecting, from the plurality of source color values, a rendering color value as being associated with the second estimated color value, and storing an association between the target color value and the rendering color value (“Control circuitry 16 may apply a content-specific daltonization algorithm that applies a stronger color adjustment to some regions of image 44 and a weaker color adjustment (or no color adjustment at all) to other regions of image 44. The variation in daltonization strength may be based on the type of content (e.g., photograph, graphic art, text information, video, web page, etc.), the application presenting the content (e.g., a photo viewing application, a web browsing application, a word processing application, an e-mail application, etc.), color characteristics of the content (e.g., saturation level, memory color, neutral color, etc.), an amount of color loss associated with a simulated color deficient version of the original image, or other suitable characteristics of the content in image 44. These characteristics may be considered on a per-pixel basis, a per-region basis, or a per-image basis. Similarly, the strength of daltonization may vary on a per-pixel basis, a per-region basis, or a per-image basis. If desired, the strength of daltonization may be adjusted based on user preferences. For example, if a user prefers that user interface elements 54 remain unchanged or that certain memory colors are only slightly adjusted, the user can input these preferences to device 10 and control circuitry 16 can adjust the daltonization strength accordingly”, paragraph 42).Regarding claim 19. The method of claim 18, wherein the selecting the second estimated color value includes identifying a minimum color distance between the target color value and each of the plurality of estimated values (“Control circuitry 16 may apply different daltonization algorithms to images depending on the type of color vision deficiency the user has. Control circuitry 16 may determine the type of color deficiency that a user has based on input from the user. For example, a user may manually select his or her specific type of color deficiency from a menu of different types of color deficiencies on display 14. As another example, display 14 may present one or more daltonized images that the user can choose from in order to determine which type of daltonization algorithm works best for the user.”, paragraph 31, by having the user choose from images in order to determine which type of daltonization algorithm works best for the user, will provide as identifying a minimum color distance between the target color value and each of the plurality of estimated values, as a user looking for best results is not going to exceed a minimum as that would exaggerate the effects and not provide what works the best for the user).Regarding claim 20. The method of claim 18, wherein the simulation of perception of the source color value by the user includes simulation of color rendering characteristics of the display device (“Control circuitry 16 may apply different daltonization algorithms to images depending on the type of color vision deficiency the user has. Control circuitry 16 may determine the type of color deficiency that a user has based on input from the user. For example, a user may manually select his or her specific type of color deficiency from a menu of different types of color deficiencies on display 14. As another example, display 14 may present one or more daltonized images that the user can choose from in order to determine which type of daltonization algorithm works best for the user.”, paragraph 31, by having the user choose from images in order to determine which type of daltonization algorithm works best for the user, will as upon that monitor this will also necessarily include the effects of said monitor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2017/0195658 to Jung discloses a display device for virtual reality. A first display panel comprises a first pixel row having a first end and a second end that is closer to the second display panel than the first end. The first pixel row has a first arrangement of unit pixels that alternate between a first unit pixel type and a second unit pixel type. A second display panel comprises a second pixel row aligned with the first pixel row and having a third end and a fourth end that is further from the first display panel than the third end. A first unit pixel at the first end of the first pixel row is the first unit pixel type, and a second unit pixel at the third end of the second pixel row is the second unit pixel type.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672